DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.


Allowable Subject Matter

Claims 34, 35 and 78-95 are allowed.
The following is an examiner’s statement of reasons for allowance, which restates the reasons for allowance from 5/13/2022.  “Applicant has amended the claims deleting from them the species over which art was found.  The Examiner performed an updated search, which did not return art for the remaining species of acetyl-leucine, with the only exception being art, which discloses other compounds for treating migraine, with acetyl-leucine in combination only, but not acetyl-leucine alone, in order for the acetyl-leucine to eliminate side effects of the main compounds, such as an emetic effect.  Examples include the following: US 20140350056, US 20060128717, US 20130123239, US 20070027159, US 20060241117, US 20060235022, US 20060235055, US 20070032500, US 20040127501.  Since the art does not disclose an independent anti-migraine effect of acetyl-leucine alone, the Examiner called Applicant and proposed an Examiner’s amendment to delete the transitional phrase “comprising” and amend it to “consisting of”.  After speaking with the client, Applicant agreed with the proposed Examiner’s amendment.”
Further to the attached interview summary, and Applicant’s filing an IDS on 7/27/2022, Applicant and the Examiner agreed to further claim amendments, which Applicant itself made with the claim with RCE set filed on 7/27/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael F. Gross on April 22, 2022, and again on July 28, 2022.

-In claim 34, line 2, delete “comprising”, and insert in its place –consisting of--.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627